Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 1 of 7 PageID# 46




         Exhibit A
Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 2 of 7 PageID# 47




                            NOTICE OF COLLECTIVE ACTION

To:    Individuals who performed construction work for Cardinal Multi Services LLC at
       any time from June 8, 2018, to the present:

       This notice contains important information about your rights under federal law (the Fair
Labor Standards Act) as a result of your current or former employment with Cardinal Multi
Services LLC (“Cardinal”).

       A group of employees has filed a lawsuit against Cardinal and its executive, Wilson
Aguilar. The lawsuit claims Cardinal and Mr. Aguilar failed to pay employees for overtime hours
worked. You may be eligible to participate in this lawsuit.

        This Notice describes the lawsuit and what you need to do if you want to file a claim in
the case. The Court has not ruled on any issue or claim in this case. In other words, there is no
guarantee you and other employees will win or lose the lawsuit.

                             DESCRIPTION OF THE LAWSUIT

        On June 8, 2021, Francisco Mendoza, Miguel Martinez, and Kevin Rodriguez (together,
“Plaintiffs”) filed suit against Cardinal and Mr. Aguilar (together, “Defendants”), in the U.S.
District Court for the Eastern District of Virginia. The suit is Francisco Mendoza, et al. v.
Cardinal Multi Services LLC. et al, No. 21-cv-00685.

        Plaintiffs claim that Defendants failed to pay them overtime wages of 1 ½ times their
regular hourly rate for all hours worked over 40 in a workweek, as required by the Fair Labor
Standards Act. Plaintiffs also claim that Defendants failed to pay them for other hours worked
during unpaid meal breaks and before arriving at the construction worksite.

        The lawsuit seeks back pay (unpaid overtime wages), plus damages, reasonable
attorneys’ fees, and court costs under the Fair Labor Standards Act and the Virginia Wage
Payment Act. Monetary recovery is not guaranteed or certain. Defendants deny the allegations
and claim they are not liable for back pay, damages, fees, or costs.

                               WHO CAN JOIN THE LAWSUIT

        You are eligible to join if you performed construction work for Cardinal at any time from
June 8, 2018 until the present.

                              NO RETALIATION PERMITTED

        Federal law prohibits Defendants from firing you, retaliating against you, or
discriminating against you in any manner because you join this lawsuit. If you believe that you
are being targeted or treated unfairly because of joining this lawsuit, please call Rosario Rivera, a
paralegal for Plaintiffs’ attorneys at Murphy Anderson PLLC, at 202-223-2620 immediately.
Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 3 of 7 PageID# 48




                                   HOW TO PARTICIPATE

       If you meet the criteria above (“Who Can Join”), you may join this lawsuit (that is, you
may “opt in”) by completing, signing, and mailing the enclosed Consent Form to the Plaintiffs’
lawyers at the following address:
                               Mark Hanna & Roseann R. Romano
                                    Murphy Anderson, PLLC
                                   1401 K Street NW, Suite 300
                                     Washington, DC 20005

        You may contact Rosario Rivera at 202-223-2620, or rrivera@myphypllc.com, if you
have any questions or concerns, including to confirm we received your Consent Form. You may
also retain your own attorneys.

        If you think you are eligible to participate, please sign and mail the form as soon as
possible. You may lose your right to compensation and damages if you do not act promptly.
If you do not return the Consent Form within 90 days, you may not be able to participate.

       If you know other employees who fit the above description and who did not get or may
not have gotten a copy of this Notice, you may tell them to call the Plaintiffs’ lawyers at (202)
223-2620 to get a copy of the Notice and a Consent Form.

                           EFFECT OF JOINING THIS LAWSUIT

        If you join this lawsuit, you will be bound by the judgment of the Court on all issues
decided in this case, whether the Court’s decisions are favorable or not. While this lawsuit is
pending, you may be required, with the assistance of the Plaintiffs’ attorneys, to respond to
written questions or testify under oath. You will not need to pay any attorneys’ fees. If there is a
recovery, the attorneys will be paid by the Defendants.

         By joining this lawsuit, you designate the Plaintiffs Francisco Mendoza, Miguel
Martinez, and Kevin Rodriguez as your agents to make decisions on your behalf concerning the
litigation, the method and manner of conducting this litigation, the entering of an agreement with
Plaintiffs’ counsel concerning fees and costs, and all other matters in this lawsuit. These
decisions and agreements made and entered into by the Plaintiff Representatives will be binding
on you if you join this lawsuit. Your immigration status has no bearing on this lawsuit or on your
right to recover wages owed to you.




                                                  2
Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 4 of 7 PageID# 49




                        NO LEGAL EFFECT IN NOT JOINING SUIT

        If you choose not to join as a Plaintiff in the Fair Labor Standards Act (FLSA) claims in
this lawsuit, you need not do anything. If you do not join, you will not be affected by any
judgment or settlement rendered on the FLSA claims, whether favorable or unfavorable.
However, if you do not timely file to opt in, your FLSA claim could be time-barred, that is, it
may be too late for you to file a claim.

       This notice and its contents have been authorized by the U.S. District Court for the
Eastern District of Virginia. This Court takes no position regarding the merits of the parties’
claims or defenses.



Date_________________                                 _____________________________
                                                      U.S. District Court Judge




                                                 3
Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 5 of 7 PageID# 50




                             AVISO DE ACCIÓN COLECTIVA

Para: Personas que realizaron trabajos de construcción para Cardinal Multi Services
      LLC en cualquier momento desde el 8 de junio del 2018 hasta el presente:

       Este aviso contiene información importante sobre sus derechos bajo la ley federal (la Ley
de Normas Justas de Trabajo) como resultado de su trabajo actual o anterior con Cardinal Multi
Services LLC (“Cardinal”).

       Un grupo de empleados ha presentado una demanda contra Cardinal y su executivo,
Wilson Aguilar. La demanda alega que Cardinal y el Sr. Aguilar no pagaron a los trabajadores
por horas de sobretiempo que trabajaron. Usted puede ser elegible para participar en esta
demanda.

       Este Aviso describe la demanda y lo que debe hacer si desea presentar un reclamo en el
caso. La Corte no se ha pronunciado sobre ningún asunto o reclamación en este caso. En otras
palabras, no hay garantía de que usted y otros empleados ganen o pierdan la demanda.

                             DESCRIPCIÓN DE LA DEMANDA

       El 8 de junio del 2021, Francisco Mendoza, Miguel Martínez, y Kevin Rodríguez (juntos,
los “Demandantes”) presentaron una demanda contra Cardinal y el Sr. Aguilar (juntos, los
“Demandados”), en el Tribunal de Distrito de los E.E.U.U. para el Distrito Este de Virginia. La
demanda es Francisco Mendoza, et al. v. Cardinal Multi Services LLC,. et al, No. 21-cv-00685.

       Los Demandantes afirman que los Demandados no les pagaron los saldos de sobretiempo
de 1 ½ veces su tasa horaria regular por todas las horas trabajadas en exceso de 40 en una
semana laboral, según exigido por la Ley de Normas Justas de Trabajo. Los Demandantes
también afirman que los Demandados no les pagaron por otras horas trabajadas durante periodos
de comida impagadas y antes de llegar al sitio de construcción.

        Esta demanda busca el pago atrasado (saldos de sobretiempo impagados), más daños,
honorarios razonables de abogados, y costos judiciales bajo la Ley de Normas Justas de Trabajo
y la Acta de Pago de Salarios de Virginia. La recuperación monetaria no está garantizada ni es
segura. Los Demandados rechazan las acusaciones y afirman que no son responsables por los
pagos atrasados, los daños, las tarifas, o los costos.

                         QUIÉN PUEDE UNIRSE A LA DEMANDA

        Usted es elegible para unirse si realizó trabajos de construcción para Cardinal en
cualquier momento desde el 8 de junio del 2018 hasta el presente.




                                                1
Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 6 of 7 PageID# 51




                             NO SE PERMITEN REPRESALIAS

        La ley federal prohíbe a los Demandados despedirlo, tomar represalias contra usted, o
discriminarlo de cualquier manera por unirse a esta demanda. Si cree que está siendo atacado o
tratado injustamente por unirse a esta demanda, llame inmediatamente a Rosario Rivera, una
asistente legal para los abogados de los Demandantes de Murphy Anderson PLLC, al 202-223-
2620.
                                      CÓMO PARTICIPAR

       Si cumple con los criterios anteriores (“Quién puede unirse”), puede unirse a esta
demanda (es decir, puede “optar” por participar en la demanda) por medio de completar y firmar
el formulario de consentimiento adjunto y enviándolo por correo a los abogados de los
Demandantes a la siguiente dirección:
                              Mark Hanna & Roseann R. Romano
                                 MURPHY ANDERSON PLLC
                                  1401 K Street NW, Suite 300
                                     Washington, DC 20005

        Puede comunicarse con Rosario Rivera al 202-223-2620, o rrivera@murphypllc.com, si
tiene alguna pregunta o inquietud, incluso para confirmar que hemos recibido su Formulario de
Consentimiento. También puede contratar a sus propios abogados.

       Si cree que es elegible para participar, firme y envíe el formulario por correo lo antes
posible. Puede perder su derecho a compensación y daños si no actúa con prontitud. Si no
devuelve el formulario de consentimiento dentro de 90 días, es posible que no pueda participar.

       Si conoce a otros empleados que se ajustan a la descripción anterior y que no recibieron o
no pudieron haber recibido una copia de este Aviso, puede pedirles que llamen a los abogados de
los Demandantes al (202) 223-2620 para obtener una copia del Aviso y un Formulario de
Consentimiento.

                         EFECTO DE UNIRSE A ESTA DEMANDA

        Si se une a esta demanda, estará confinado al fallo del Tribunal en todos los asuntos
decididos en este caso, ya sea si las decisiones del Tribunal sean favorables o no. Mientras esta
demanda esté pendiente, es posible que se le solicite, con la ayuda de los abogados de los
Demandantes, que responda a preguntas escritas y / o testifique bajo juramento. No tendrá que
pagar los honorarios de los abogados. Si hay una recuperación, los abogados serán pagados por
los Demandados.

       Al unirse a esta demanda, usted designa a los Demandantes Francisco Mendoza, Miguel
Martínez, y Kevin Rodríguez como sus agentes para tomar decisiones en su nombre con respecto

                                                 2
Case 1:21-cv-00685-AJT-TCB Document 3-2 Filed 06/08/21 Page 7 of 7 PageID# 52




al litigio, el método y la manera de conducir este litigio, la celebración de un acuerdo con el
abogado de los Demandantes sobre honorarios y costos, y todos los demás asuntos en esta
demanda. Estas decisiones y acuerdos realizados y celebrados por los representantes de los
demandantes serán vinculantes para usted si se une a esta demanda. Su estado migratorio no
influye en esta demanda ni en su derecho a recuperar los salarios que se le adeudan.

              NO HAY EFECTO LEGAL EN NO UNIRSE A LA DEMANDA

        Si elige no unirse como Demandante en los reclamos de la Ley de Normas Justas de
Trabajo en esta demanda, no necesita hacer nada. Si no se une, no se verá afectado por ningún
fallo o acuerdo dictado sobre las reclamaciones de FLSA (siglas en ingles), ya sea favorable o
desfavorable. Sin embargo, si no presenta la solicitud a tiempo para optar por participar, su
reclamo FLSA podría estar prescrito, es decir, puede ser demasiado tarde para presentar un
reclamo.

       Este Aviso y su contenido han sido autorizados por el Tribunal de Distrito de los
E.E.U.U. para el Distrito Este de Virginia. Este Tribunal no toma ninguna posición con respeto a
los méritos de los reclamos o las defensas de los partidos.



Fecha_________________                                _____________________________
                                                      Tribunal de Distro de los E.E.U.U
                                                      el Distrito Este de Virginia




                                                 3
